Citation Nr: 1222874	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 30 percent for lactose intolerance/irritable bowel syndrome.

4.  Entitlement to a compensable evaluation for meralgia paresthetica, right thigh.

5.  Entitlement to an evaluation in excess of 10 percent for right heel spur syndrome, plantar fasciitis.

6.  Entitlement to an evaluation in excess of 10 percent for left heel spur syndrome, plantar fasciitis.

7.  Entitlement to service connection for ulcerative colitis.

8.  Entitlement to service connection for duodenal ulcer.

9.  Entitlement to service connection for gastric ulcer.

10.  Entitlement to service connection for diverticulitis.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1998 (lactose intolerance), and January 2011 (right thigh meralgia paresthetica and sleep apnea), rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In September 1999, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The matter of entitlement to a higher initial disability evaluation for lactose intolerance/irritable bowel syndrome was previously before the Board in November 2005 when the Board denied the Veteran's claim.  The Veteran appealed the November 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2007, the Court vacated the Board's November 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In February 2008, the Board remanded the claim for further development, to include scheduling the Veteran for a VA examination.  In February 2009, the claim was again before the Board when the Board granted an initial rating of 30 percent.  In March 2009, the RO issued a rating decision effectuating the Board's February 2009 decision.  The Veteran appealed the Board's February 2009 decision to the Court, and in an Order dated in February 2010, the Court vacated the Board's February 2009 decision and remanded the case to the Board for development consistent with a JMR.

The issue of entitlement to a higher initial disability evaluation for lactose intolerance/irritable bowel syndrome was again before the Board in July 2010 when it was again remanded for additional development.

The Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent disabling for lactose intolerance/irritable bowel syndrome in July 2010.  After further consideration, the Board has recharacterized the issue above as entitlement to an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome because, although the Board decision dated in February 2009, which granted entitlement to an initial evaluation of 30 percent, was vacated by the Court in February 2010, the RO rating decision dated in March 2009 implemented the Board decision and the initial evaluation of 30 percent has been retained in later RO rating decisions.  In addition, the Board notes that the Secretary is prohibited from appealing favorable decisions of the Board.  See 38 U.S.C.A. §§ 7252(a), 7261 (West 2002). 

The issues of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness; entitlement to an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome; entitlement to an evaluation in excess of 10 percent disabling for right heel spur syndrome, plantar fasciitis; entitlement to an evaluation in excess of 10 percent disabling for left heel spur syndrome, plantar fasciitis; entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A December 2003 RO rating decision denied the appellant's claim of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness.  The Veteran was notified of this decision in January 2004 and did not perfect an appeal.

2.  Evidence submitted subsequent to the December 2003 RO rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's meralgia paresthetica, right thigh, is manifested by no worse than a moderate neuralgia of the right lateral cutaneous nerve.


CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision which denied service connection for obstructive sleep apnea, to include as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Evidence received since the December 2003 RO rating decision is new and material, and the claim of service connection for obstructive sleep apnea, to include as due to undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2011).

3.  The criteria for a compensable disability rating for meralgia paresthetica, right thigh, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8729 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In regard to the Veteran's application to reopen a claim of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness, in this case, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in regard to the issue of entitlement to a compensable evaluation for meralgia paresthetica of the right thigh, the VCAA duty to notify was satisfied by a letter sent to the appellant in August 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in the matter.  The letter informed the appellant of what evidence was required to substantiate the claim for a higher evaluation and of the appellant's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if the claim was granted.  Consequently, the Board finds that adequate notice has been provided.

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private treatment records from Coastal Carolina Health Care, Coastal Carolina, and Coastal Carolina Neurology.  The appellant was afforded a VA medical examination in December 2010 in regard to his meralgia paresthetica, right thigh.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness, was denied by an RO rating decision dated in December 2003.  The rating decision indicates that the basis for the RO's denial was that there was no evidence of obstructive sleep apnea in service or that the diagnosed obstructive sleep apnea was related to the Veteran's active service.  The Veteran was notified of this decision in January 2004, and provided his appellate rights.  No appeal was taken from that determination.  As such, it is final.  38 U.S.C.A. § 7105.

The relevant evidence before VA at the time of the prior final decision in December 2003 consisted of the Veteran's service treatment records, VA treatment records, and the reports of VA medical examinations, dated in January 2002 and October 2003.  The post service treatment records reveal that the Veteran was diagnosed with obstructive sleep apnea.  A treatment note, dated in September 1999 reveals that the Veteran's girlfriend had reported that the Veteran stopped breathing at night.  The January 2002 examination reveals that the Veteran reported that his symptoms began in 1999 when his wife noticed apneic episodes and loud snoring.  After examination in October 2003 the Veteran was diagnosed with mild obstructive sleep apnea; however, the examiner rendered the opinion that the condition was not related to his service in the Persian Gulf. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

The claim of entitlement to service connection for obstructive sleep apnea may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2010.  Under the applicable law, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen his claim in June 2010.  The RO denied his request by a rating decision dated in January 2011 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  The Veteran timely appealed the January 2011 RO denial.

Subsequent to the December 2003 RO rating decision, additional evidence has been associated with the claims file, including statements of the Veteran, VA treatment records, private treatment records from CCHC Sleep Medicine and Coastal Carolina Neurology.  These records continue to indicate that the Veteran was diagnosed with obstructive sleep apnea.  In addition, in a September 2010 statement, the Veteran reported that he had issues with sleeping since his return from the Persian Gulf and noted that prior to his second divorce his wife made several attempts for him to go have a sleep study because he would gasp for air while sleeping.  On a patient history form, dated in September 2010, the Veteran reported that he did not have any sleep issues prior to his time in service and that all of his sleep problems started after he returned from the Gulf and had gotten worse over time.  

The Board finds that the evidence submitted subsequent to the December 2003 RO rating decision is new in that it was not of record at the time of the prior denial.  In addition, assuming the credibility of the evidence, the evidence provides an indication that the Veteran may have had obstructive sleep apnea in and since service.  As such, the Board finds this evidence to be material. 

Thus, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is new and material; therefore, the request to reopen the previously denied claim of entitlement to service connection for obstructive sleep apnea is granted.  38 C.F.R. § 3.156(a).

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim for entitlement to a compensable evaluation for meraglia paresthetica, right thigh, in June 2010.  The Veteran is currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8729, for external cutaneous nerve of the thigh. 

Under Diagnostic Code 8729, a disability rating of zero percent is assignable for paralysis which is mild to moderate and a disability rating of 10 percent is assignable for paralysis which is severe to complete in degree.  38 C.F.R. § 4.124a, Diagnostic Code 8729.  As noted previously, Diagnostic Code 8729 addresses the criteria for evaluating neuralgia of the external cutaneous nerve of the thigh.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth.  38 C.F.R. § 4.124a, Diagnostic Code's 8529, 8629, 8729. 

With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion, or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Veteran was examined by a private physician in September 2010.  Neurological examination was normal with the exception of definite decreased pinprick of the distribution of the right lateral femoral cutaneous nerves.  His reflexes were 1+ throughout with absent ankle jerks, and there was no clear cut stocking decrease to pinprick or vibration, but he did have decreased pinprick in the right S1 distribution.  Straight leg raising was weakly positive on the right at about 35 degrees but negative on the left, and Lasegue's maneuver was slightly positive on the right but not the left.  The impression given was to work the Veteran up with electromyography/nerve conduction studies regarding what was felt to be neuralgia paraesthetica on the right; prescribe Lyrica; and perform blood tests.

In December 2010 the Veteran was afforded a VA Compensation and Pension (C&P) nerves examination.  The Veteran reported that after sitting at work, he has to hold the desk to stand up and "get the circulation going" which takes approximately two to three minutes and then he is okay and the sensation is gone.  He also indicated that he will move the entire leg around and rub the upper right thigh with his hand.

He reported that after a lot of walking or going up stairs, he will get a true burning sensation that hurts and again will have to rub the right thigh.  The Veteran indicated that he has symptoms of numbness, paresthesias, dysthesias and warm, prickly heat to the anterior right thigh ending above the knee.

Reflex examination revealed normal knee jerk, ankle jerk, and plantar flexion bilaterally.  Sensory examination of the right lower extremity femoral nerve revealed normal vibration sensation, normal positional sense, and decreased pain/pinprick and light touch as well as dysthesias to the lateral right thigh immediately proximate to the right knee.

Motor examination revealed active movement against full resistance of hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension bilaterally.

Muscle tone was normal and there was no atrophy.  There was no gait abnormality, imbalance or tremor, or evidence of fasciculations.  There was no joint function affected by the nerve disorder.

The Veteran reported absent light touch sensation to the right thigh outside the expected area supplied by the lateral femoral nerve.  He reported inability to feel stimulation to medial right thigh and buttocks, areas not innervated by the lateral femoral nerve.  The examiner was unaware of lateral femoral nerve sequelae that could affect the extended area of decreased sensation.

The Veteran was diagnosed with meralgia paresthetica, right thigh.  He was noted to have nerve dysfunction and neuritis.  It was reported that the Veteran's condition had no effect on the Veteran's employment.  The Veteran was noted to have full time employment.

The Veteran reported that he lives only 10 minutes from work and that this is not a problem but that when he drives 2 hours to visit his parents he will have to stop and rest, get out of the car, move, and rub the thigh, then continue his drive due to right thigh pain and numbness.

Based on the evidence of record, the Board finds that a compensable evaluation for meralgia paresthetica, right thigh, is not warranted during any period on appeal.  At no point during the period on appeal did the Veteran's meralgia paresthetica, right thigh, manifest any more than sensory impairment.  As such, the rating shall be no more than moderate.  As a noncompensable evaluation is warranted for mild to moderate symptoms due to neuralgia, entitlement to a compensable evaluation is denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8729.

As the Veteran's meralgia paresthetica, right thigh, has manifested only sensory impairment and has been found to not impact joint function, the Board finds 38 C.F.R. §§ 4.40 and 4.45 inapplicable.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the schedular criteria for a compensable rating for meralgia paresthetica, right thigh, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, as indicated in the Veteran's February 2012 statement and a VA medical examination report dated in August 2011, the Veteran is employed.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.


ORDER

The claim for entitlement to service connection for obstructive sleep apnea is reopened, and the appeal is allowed to this extent.

Entitlement to a compensable evaluation for meralgia paresthetica, right thigh, is denied.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.  The Veteran has reported that he has had sleep problems since returning from service in the Persian Gulf.  In addition, the Veteran has been diagnosed with obstructive sleep apnea.

The Board notes that the Veteran was afforded a VA medical examination in January 2002.  The Veteran reported that he was diagnosed with sleep apnea in April 1999 after two sleep studies at the VA.  He further reported that his symptoms began in early 1999 when his wife noticed apneic episodes and loud snoring.  The Veteran was diagnosed with mild obstructive sleep apnea; however, no opinion was rendered regarding the etiology of the Veteran's condition.

The Board notes that the Veteran was afforded a VA medical examination in October 2003.  Upon examination the Veteran was diagnosed with mild obstructive sleep apnea and the opinion was rendered that the Veteran's sleep apnea was not related to his service in the Persian Gulf.  However, the examiner did not render an opinion regarding whether the Veteran's obstructive sleep apnea is otherwise related to his active service.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is currently diagnosed with obstructive sleep apnea and has reported that he has had sleep problems since service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's obstructive sleep apnea.

In an October 2011, rating decision, the RO denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for right heel spur syndrome, plantar fasciitis; entitlement to an evaluation in excess of 10 percent disabling for left heel spur syndrome, plantar fasciitis; entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness.  The Veteran expressed his disagreement with the October 2011 rating decision in a statement submitted by the Veteran's representative in November 2011.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and must remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for lactose intolerance/irritable bowel syndrome.  The Board notes that evaluation of the criteria for evaluation of the digestive system indicates that "[a] single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  The Board notes that the Veteran seeks service connection for additional digestive disabilities and that these claims are remanded above.

As the outcome of the claims of entitlement to service connection for these additional digestive disabilities may impact upon the rating assigned for the Veteran's lactose intolerance/irritable bowel syndrome, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome until the claims of entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, are resolved.  Id.

A VA treatment note, dated in November 2011 indicates that additional treatment was provided by CCHC Internal Medicine in September 2011.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, after securing adequate authorization, attempts must be made to obtain records of the Veteran's treatment from CCHC Internal Medicine dated in September 2011.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, review of the claims file reveals that an attempt to obtain the Veteran's treatment records from Dr. J.H. regarding his treatment of the Veteran for lactose intolerance/irritable bowel syndrome were not successful.  On remand, after obtaining adequate authorization, additional attempts should be made to obtain the Veteran's treatment records from Dr. J.H.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2011.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. J.H. and from CCHC Internal Medicine.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any obstructive sleep apnea found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any obstructive sleep apnea found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Issue the Veteran an SOC (October 2011 rating decision) as to his claims of entitlement to an evaluation in excess of 10 percent disabling for right heel spur syndrome, plantar fasciitis; entitlement to an evaluation in excess of 10 percent disabling for left heel spur syndrome, plantar fasciitis; entitlement to service connection for ulcerative colitis; entitlement to service connection for duodenal ulcer; entitlement to service connection for gastric ulcer; entitlement to service connection for diverticulitis; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis, esophagitis, duodenitis, and hiatal hernia by esophagogastroduodenoscopy, to include as due to an undiagnosed illness, to include notification of the need to timely file a substantive appeal to perfect an appeal of those issues. 

5.  Then readjudicate the Veteran's claims, including whether an initial evaluation in excess of 30 percent disabling for lactose intolerance/irritable bowel syndrome is warranted.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond. The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


